


Exhibit 10.63
CONSULTANT SERVICES AGREEMENT


THIS AGREEMENT is entered into as of March 1, 2013 (the “Effective Date”),
between Charles B. Edelstein (hereinafter referred to as “Consultant”) and
Apollo Group, Inc. or its successor in interest (which together with its parent,
subsidiaries or other affiliated entities is hereinafter referred to as
“Company”);


WHEREAS, Company desires to retain the services of Consultant as a consultant in
order that his professional skills, abilities and experience will be available
to Company for a defined, limited period, and Consultant is willing to perform
in such a capacity on the terms and conditions hereinafter set forth; and


WHEREAS, Consultant represents that he has the requisite skills, abilities and
experience to provide the services desired by Company;


NOW, THEREFORE, in consideration of the premises and other mutual covenants and
agreements herein contained, the parties hereby mutually covenant and agree as
follows:


1.    SERVICES


During the period commencing on the Effective Date and ending on August 31, 2013
(the “Consulting Period”), Consultant shall provide advice and counsel to
Company at such time and places and in such manner as reasonably requested from
time to time from the Chief Executive Officer. Consultant understands that the
Chief Executive Officer must authorize and approve any services provided by
Consultant and agrees to perform faithfully the duties assigned to him to the
best of his abilities and in the best interests of Company. The terms of
Consultant’s service during the Consulting Period are determined hereunder and
no employee manual, policy statement or similar item issued from time to time by
Company to its employees shall constitute part of this Agreement or modify,
affect or govern the terms of the engagement of Consultant during the Consulting
Period.


2.    TERM OF AGREEMENT


This Agreement shall become effective on the date first set forth above and
shall continue in effect until August 31, 2013, unless terminated in accordance
with the provisions hereof. This Agreement may only be extended by mutual
agreement of the parties in writing. This Agreement shall terminate immediately
in the event of Consultant’s death.


3.    FEES AND EXPENSES


During the Consulting Period, Consultant shall be paid a fee of seven hundred
dollars ($700) per hour for each full hour spent providing services to the
Company under this Agreement and a pro-rated hourly amount for partial hours so
spent.


The Company shall reimburse Consultant for business-related out-of-pocket
expenses incurred, provided that all such expenses: (i) are reasonable and
necessary, (ii) related to the provision of services under the Agreement, and
(iii) to the extent an individual expense exceeds $1,500, are authorized in
advance in writing by the Chief Executive Officer.



1

--------------------------------------------------------------------------------




Such reimbursable expenses shall include:


A.
Business Air Travel - First class commercial or private air between Consultants’
office location and/or residence location(s) and Apollo business locations or
other locations to which Consultant is required to travel in order to provide
services under this Agreement;



B.
Business Ground Travel - Premium rental car or car service used for airport
transfers or while traveling out-of-town to provide services under this
Agreement. For purposes of this Agreement, “out-of-town” is understood to mean a
location for the conduct of services under this Agreement that is a location
other than one of the three communities in which Consultant maintains a
residence;



C.
Business Lodging - A standard room at a premium hotel while providing services
under this Agreement out-of-town (as defined above);



D.
Business Meals - Reasonable executive costs incurred for food and beverage while
providing services under this Agreement out-of-town (as defined above); and



E.
Other reasonable incidental expenses incurred in the performance of services
under this Agreement (e.g., visa fees, gratuities).



Additionally, in order to facilitate Consultant’s provision of services under
this Agreement and to obtain cost efficiencies in relation to those services,
the Company will, during the Consulting Period, provide Consultant with (i) an
executive office at its offices located at 227 West Monroe, Suite 3600, Chicago,
Illinois 60606, and (ii) reasonable access to executive level administrative
support and technical support.


Any such reimbursements that are taxable to Consultant shall be reimbursed no
later than the expiration of the short-term deferral deadline under the meaning
of Section 409A.


Consultant shall issue invoices to the Company on a monthly basis for services
provided and business-related out-of-pocket expenses incurred under this
Agreement. Such invoices shall contain sufficient descriptions of activities
that have or shall be performed in the billing period and include an itemization
of reimbursable business-related expenses incurred, with supporting data,
receipts and reports, as applicable, and such other information, all as
reasonably required by the Company for its internal accounting purposes and
specified by the Company to Consultant from time to time. Unless otherwise set
forth in writing between the parties, the Company will pay all undisputed
invoices within sixty (60) calendar days of the Company’s receipt of such
invoice.


4.    CONFIDENTIAL INFORMATION AND TRADE SECRETS


Concurrently with the execution of this Agreement, Consultant shall execute and
deliver to the Company the Proprietary Information and Intellectual Property
Agreement attached as Exhibit A to this Agreement and shall abide by all the
terms and provisions of that agreement.


5.    STATUS OF CONTRACTOR


A.
Nothing in this Agreement shall be interpreted or construed as continuing any
employment relationship between Consultant and the Company during the
Consultancy Period. Accordingly, Consultant shall not represent himself as an
officer, employee or agent of the


2

--------------------------------------------------------------------------------




Company to any third party, and Consultant’s services under this Agreement shall
be rendered solely as a non-employee independent contractor.


B.
Without limiting the generality of the foregoing, Consultant hereby agrees and
confirms that during the Consultancy Period, he will not be entitled to
participate in any employee benefit plans, policies or programs of the Company,
including (without limitation) group term life insurance or group health benefit
plans, workers’ compensation, disability insurance, vacation, sick pay,
profit-sharing, cash incentive plans, the Employee Stock Purchase Plan, stock
option or other stock-based compensation plans, retirement benefits or 401(k)
plan.



C.
Consultant shall be solely responsible for the payment of all taxes that become
due and payable on any amounts paid to him by the Company pursuant to this
Agreement, and the Company shall not withhold or otherwise collect any taxes
from such payments.



6.    PROHIBITION OF ASSIGNMENT AND SUBCONTRACTING


No rights under this Agreement may be assigned by Consultant and no obligations
of Consultant may be assumed by any person other than Consultant without the
prior express written approval of Company.


7.    INDEMNITY


The Company agrees to indemnify and hold harmless Consultant from and against,
and the Company agrees that Consultant shall not have any liability to the
Company for, any losses, claims, damages or liabilities (including actions or
proceedings in respect thereof) (collectively, "Liabilities"):


A.
related to or arising out of:



(i)
the Company’s actions or failures to act (including statements or omissions made
or information provided by the Company or its agents) or



(ii)
Consultant’s actions or failures to act with the Company’s consent or in
reliance on the Company’s actions or failures to act, or



B.
otherwise related to or arising out of the engagement, Consultant’s performance
thereof or any other services Consultant is asked to provide to the Company with
respect to the engagement (in each case, including related activities prior to
the date hereof), except that this clause (B) shall not apply to any Liabilities
to the extent that they are finally determined by a court of competent
jurisdiction to have resulted primarily from the fraud, bad faith or gross
negligence of Consultant.



If such indemnification is for any reason not available or insufficient to hold
Consultant harmless, the Company agrees to contribute to the Liabilities
involved in such proportion as is appropriate to reflect the relative benefits
received by the Company, on the one hand, and by Consultant, on the other hand,
with respect to the engagement or, if such allocation is determined by a court
of competent jurisdiction to be unavailable, in such proportion as is
appropriate to reflect other equitable considerations such as the relative fault
of the Company on the one hand and of Consultant on the other hand; provided,
however, that, to the extent permitted by applicable law, Consultant shall not
be responsible for expenses and Liabilities which in the aggregate are in excess
of the amount of all fees actually received by Consultant from the Company in
connection with the engagement.



3

--------------------------------------------------------------------------------




The Company will not permit any settlement or compromise to include, or consent
to the entry of any judgment that includes, a statement as to, or an admission
of, fault, culpability or a failure to act by or on behalf of Consultant,
without Consultant’s prior written consent. If Consultant becomes involved in
any capacity in any action, claim, suit, investigation or proceeding, actual or
threatened, brought by or against any person, including stockholders of the
Company, in connection with or as a result of the engagement or any matter
referred to in the engagement the Company also agrees to reimburse Consultant
for his expenses (including, without limitation, reasonable legal fees and other
costs and expenses incurred in connection with investigating, preparing for and
responding to third party subpoenas or enforcing the engagement) as such
expenses are incurred. The Company’s obligations pursuant to this paragraph are
in addition to any rights that Consultant may have at common law or otherwise.


8.    TERMINATION


Either party shall have the right to terminate this Agreement at any time upon
ten (10) days’ written notice to the other. The Company shall further have the
right to terminate this Agreement immediately at any time by written notice to
Consultant in the event of a breach by Consultant of his obligations hereunder.
In the event of termination of this Agreement, Company’s liability to Consultant
shall be limited to payment for services actually furnished prior to termination
plus reimbursable business-related expenses incurred.


9.    CONFLICTING AGREEMENTS


Consultant represents and warrants that he has no other existing obligation to
assign rights to Work Product and/or Developments to any other party, that he is
not contractually prohibited from engaging in any type of work and that he is
not a party to any agreement or under any obligation which conflicts with the
terms of this Agreement or which prohibits him from carrying out his
responsibilities under this Agreement.


10.    WAIVER


Any failure on the part of any party hereto to comply with any of its
obligations, agreements or conditions hereunder may be waived in writing by the
other party to whom such compliance is owed. Absent such written waiver, no
forbearance or other failure to insist on prompt compliance with any
obligations, agreements or conditions hereunder shall be deemed to constitute a
waiver of the rights of the party to whom compliance is owed.


11.    NOTICES


All notices required or permitted hereunder shall be given in writing and (i)
personally delivered to the other party, (ii)sent by certified mail, return
receipt requested, to the other party, or (iii) sent via facsimile to the other
party with a copy sent via U.S. Mail to the following address:


To Consultant:
 
To Company:
 
Mr. Charles B. Edelstein
 
Mr. Fred Newton
 
227 West Monroe, Suite 3600
 
4025 S. Riverpoint Parkway
 
Chicago, IL 60606
 
Phoenix, AZ 85040
 






4

--------------------------------------------------------------------------------




12.    ENTIRE AGREEMENT


This Agreement represents the full and final understanding between the parties
hereto and merges and supersedes any and all other promises, understandings or
agreements with respect to the subject matter hereof. It may only be modified by
a written instrument signed by both parties and expressly referring to this
Agreement.


13.    SEVERABILITY


If any provision of this Agreement is held illegal or unenforceable by any court
or other authority of competent jurisdiction, such provision shall be deemed
severable from the remaining provisions of this Agreement and shall not affect
or impair the validity or enforceability of the remaining provisions of this
Agreement.


14.    APPLICABLE LAW


This Agreement shall be governed by and interpreted in accordance with the laws
of the state of Arizona, excluding its provisions regarding conflicts of laws.


AGREED:
 
 
 
 
 
 
 
 
 
 
 
CONSULTANT
 
 
 
APOLLO GROUP, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Charles B. Edelstein
 
 
By:
/s/ Fred Newton
Charles B. Edelstein
 
 
 
Fred Newton
 
 
 
 
 
Senior Vice President-Human Resources
 
 
 
 
 
 
March 1, 2013
 
 
March 7, 2013
 
Date
 
 
Date
 




5

--------------------------------------------------------------------------------




EXHIBIT A
PROPRIETARY INFORMATION AND INTELLECTUAL PROPERTY AGREEMENT


This Proprietary Information and Intellectual Property Agreement (“PIIPA”)
confirms certain terms of my service with Apollo Group, Inc., is a condition of
my consulting relationship with the Company, and is a material part of the
consideration for the Company’s engagement of my services as a consultant. The
headings contained in this PIIPA are for convenience only, have no legal
significance, and are not intended to change or limit this PIIPA in any matter
whatsoever. Capitalized terms not defined in this PIIPA have the meanings
ascribed to them in the Company’s Intellectual Property Policy. I have read and
agree to comply with such policy. If there is any conflict between the terms of
such policy and this PIIPA, the terms of this PIIPA will prevail.


A.Definitions


1.The “Company”
As used in this PIIPA, the “Company” refers to Apollo Group, Inc., each of its
subsidiaries, parent companies, and successors and assigns. A subsidiary is any
company that is directly or indirectly, wholly or partially, owned by Apollo
Group, Inc. I recognize and agree that my obligations under this PIIPA and all
terms of this PIIPA apply to me regardless of whether I am engaged to provide
consulting services to Apollo Group, Inc. or any subsidiary, parent company,
successor or assign of Apollo Group, Inc.


2.“Proprietary Information”
I understand that the Company possesses and will possess Proprietary Information
which is important to its business. For purposes of this PIIPA, “Proprietary
Information” is information that was or will be developed, created, or
discovered by or on behalf of the Company, or which became or will become known
by, or was or is conveyed to the Company. “Proprietary Information” includes
information concerning the organization, business and finances of the Company or
of any third party which the Company is under an obligation to keep confidential
or that is maintained by the Company as confidential, including (without
limitation):


a.the Company’s Lead List which is comprised of prospective students;


b.data and information on current and prospective corporate accounts, including,
but not limited to, the identity of the corporate accounts, the decision makers
or decision influencers, the buying criteria of the accounts and programs for
those accounts;


c.the management process, training materials, scripts, programs and preferred
responses to features and benefits provided to enrollment counselors, academic
counselors and finance counselors;


d.the certification training materials and processes for the certification of
the Company’s student advisors (known as the ACU online learning system
program), including, but not limited to, the tests taken, materials provided and
course work;


e.the information and data contained in the Company’s enrollment data system,
including all monthly enrollment reports;


f.salary, terms of employment, length of employment and performance review
information on the faculty members and other employees of the Company, all
business models and financial

6

--------------------------------------------------------------------------------




information, data and materials of the Company not otherwise available to the
general public through the Company’s Annual Report or otherwise;


g.all market research or works for hire materials, including, but not limited
to, industry data, demographics, company profiles and/or specific consumer
behavior information, all monthly financial, statistical and operational
information and reports including but not limited to the “Yellow Book”, and all
other information concerning enrollment by campus, profit and loss per campus
and the terms of any lease;


h.all monthly financial statements, including, but not limited to, the “Board
Book”;


i.all internally developed source code and the techniques and processes embodied
therein, including, but not limited to, modifications to existing source codes
for student information systems (such as Galaxy, Campus Tracking, OSIRIS and
eCampus), academic systems (such as rEsource and OnLine Learning System (OLS)),
proprietary modifications to packaged applications (such as PeopleSoft, Oracle
Financials and ADP HRizon) and all future internally developed source code;


j.information provided to the Company from a third party under a non-disclosure
agreement;


k.    the “Personally Identifiable Information” of any individual that is known
or accessible as a result of engagement with the Company. “Personally
Identifiable Information” includes, but is not limited to information that is
directly associated with a specific person such as a name, address, telephone
number, e-mail address, or information about activities directly linked to that
person. It also includes, but is not limited to, “Education Records” as that
term is defined in the Family Educational Rights and Privacy Act of 1974, as
amended.


I understand and agree that my engagement as a consultant to the Company creates
a relationship of confidence and trust between the Company and me with respect
to Proprietary Information.


3.“Company Documents and Materials”
I understand that the Company possesses or will possess “Company Documents and
Materials” which are important to its business. For purposes of this PIIPA,
“Company Documents and Materials” are documents or other media or tangible items
that contain or embody Proprietary Information or any other information
concerning the business, operations or plans of the Company, whether such
documents, media or items have been prepared by me or by others.


“Company Documents and Materials” include (without limitation) blueprints,
drawings, photographs, charts, graphs, notebooks, customer lists, computer
disks, tapes, computer hard drives, floppy disks, CD ROMS, or printouts, sound
recordings and other printed, typewritten or handwritten documents, sample
products, prototypes and models and any information recorded in any other form
whatsoever. “Company Documents and Materials” also include copies of any of the
foregoing.


B.Assignment of Rights and Confidentiality Requirements
All Proprietary Information is and shall be the sole property of the Company. I
hereby grant and assign, and agree to grant and assign, to the Company any and
all rights, title and interest I may have or acquire in such Proprietary
Information.



7

--------------------------------------------------------------------------------




At all times, both during the period of my consulting relationship with the
Company and after its termination, I will keep in confidence and trust and will
not use or disclose any Proprietary Information or anything relating to it
without the prior written consent of an officer of the Company as specified in
the Company’s Delegation of Authority (“DOA”), except as may be necessary in the
ordinary course of performing my duties as a consultant to the Company. I
acknowledge that, without prejudice to any and all rights of the Company, an
injunction is the only effective remedy to protect the Company’s rights and
property as set out herein.


C.Maintenance and Return of Company Documents and Materials
I agree to make and maintain adequate and current written records, in a form
specified by the Company, of all inventions, trade secrets and works of
authorship assigned or to be assigned to the Company pursuant to this PIIPA. All
Company Documents and Materials are and shall be the sole property of the
Company.


I agree that during the period of my consulting relationship with the Company, I
will not remove any Company Documents and Materials from the business premises
of the Company or deliver any Company Documents and Materials to any person or
entity outside the Company, except in connection with performing my duties as a
consultant to the Company. I further agree that, immediately upon the
termination of my consulting relationship with the Company for any reason, or at
any time during the period of my engagement as a consultant if so requested by
the Company, I will return all Company Documents and Materials, apparatus,
equipment and other physical property, or any reproduction of such property,
excepting only (i) my personal copies of records relating to my compensation;
(ii) my personal copies of any materials previously distributed generally to
stockholders of the Company; and (iii) my copy of this PIIPA.


D.Disclosure of Intellectual Property to the Company
I will promptly disclose in accordance with the Company’s Intellectual Property
Policy, all Company Intellectual Property (as defined below) which includes
(without limitation) all software programs or subroutines, source or object
code, algorithms, improvements, inventions, works of authorship, trade secrets,
technology, designs, formulas, ideas, processes, techniques, know-how and data,
whether or not patentable, and any other property subject to legal protection by
patents, copyrights, trademarks, and/or trade secrets, or which may become
subject to legal protection hereafter, whether or not they were, are, or will be
so protected, which are made or discovered or conceived or reduced to practice
or developed by me, either alone or jointly with others, during the term of my
engagement as a consultant to the Company.


I will also disclose in accordance with the Company’s Intellectual Property
Policy, all Company Intellectual Property made, discovered, conceived, reduced
to practice, or developed by me within six (6) months after the termination of
my consulting relationship with the Company which resulted, in whole or in part,
from my engagement by the Company. Such disclosures shall be received by the
Company in confidence (to the extent such Company Intellectual Property are not
assigned to the Company pursuant to Section (E) below) and do not extend the
assignment made in Section (E) below.


I agree to disclose Company Intellectual Property to the Company upon the first
to occur of:
1.    Creation;
2.    A request by Intellectual Property (“IP”) Counsel, as appointed by the
Company’s General Counsel, or a designee of IP Counsel;
3.    As required by any applicable External Sponsor contract, by this PIIPA, or
by any other Company policy;

8

--------------------------------------------------------------------------------




4.    A determination is made by me that the Company or an External Sponsor may
have an interest in the Intellectual Property.
    
I understand and agree that my disclosure of the creation of Company
Intellectual Property must occur prior to any discussions or actions involving
the Commercial Application of Company Intellectual Property and prior to any
non-confidential presentation or other public release of the Company
Intellectual Property. “Commercial Application of Intellectual Property” means
any application of Intellectual Property in which an employee or service
provider to the Company or the Company itself intends to obtain, or is likely to
receive, economic gain from the use or disposition of the Intellectual Property.


I further agree to disclose promptly to IP Counsel any potentially unauthorized
use of Company Intellectual Property by a third party.


Notwithstanding any other provision of this PIIPA to the contrary, this PIIPA
does not obligate me to assign to the Company any of my rights in Intellectual
Property that does not qualify as Company Intellectual Property. “Company
Intellectual Property” is Intellectual Property that: (a) is created in the
scope of my engagement as a consultant to the Company; (b) is developed, in
whole or in part, by the use of Company Resources (excluding resources accessed
and used entirely as part of a student or faculty academic endeavor at any
subsidiary); (c) relates to the business of the Company or to the Company’s
actual or demonstrably anticipated strategies, plans or research and
development; or (d) contains Company Proprietary Information. Company Resources
include, but are not limited to the following resources owned or controlled by
Apollo Group, Inc., or a subsidiary: facilities, computers, research funding,
resources for asynchronous or distance learning programs, paid time within the
period of my engagement as a consultant to the Company, assistance of support
staff, telecommunication services, central computing resources, instructional or
graphic design or other production services, Company trade secret information,
and any other equipment, technologies or facilities.


E.Right to New Ideas
1.Assignment of Company Intellectual Property to the Company
I agree that all Company Intellectual Property that I make, discover, conceive,
reduce to practice or develop (in whole or in part, either alone or jointly with
others) during the period of my engagement as a consultant to the Company shall
be the sole property of the Company to the maximum extent permitted by
applicable law. However, any Intellectual Property that I make, discover,
conceive, reduce to practice or develop (in whole or in part, either alone or
jointly with others) during the period of my engagement as a consultant to the
Company shall not be the sole property of the Company so long as such
Intellectual Property does not qualify as Company Intellectual Property.


The Company shall be the sole owner of all patents, patent rights, copyrights,
trade secret rights, trademark rights and all other intellectual property or
other rights in connection with Company Intellectual Property. I hereby assign
and agree to assign to the Company any and all rights, title and interest I may
have or acquire in Company Intellectual Property.


I agree to receive written approval from IP Counsel prior to incorporating, in
any manner or fashion, any Intellectual Property not fully-owned by the Company
into Company Intellectual Property.



9

--------------------------------------------------------------------------------




If I incorporate any Intellectual Property in which I have an interest into
Company Intellectual Property or any Company product, service, or process, I
hereby grant and agree to grant to the Company a royalty-free, fully paid-up,
irrevocable, perpetual, sublicensable, worldwide license to make, have made,
modify, use, market, sell and distribute any such Intellectual Property as part
of or in connection with Company Intellectual Property or Company product,
service or process in any media now known or later developed.


Furthermore, if I incorporate, without prior written approval, any Intellectual
Property in which any party other than the Company has an interest into Company
Intellectual Property or any Company product, service, or process, I agree to
indemnify the Company for any consequences of such incorporation.


2.Works Made for Hire
I further acknowledge and agree that Company Intellectual Property, including
(without limitation) any computer programs, programming documentation, and other
works of authorship, are “works made for hire” for purposes of the Company’s
rights under copyright laws. I hereby assign and agree to assign to the Company
any and all rights, title and interest I may have or acquire in such works made
for hire.


3.Cooperation
I agree to perform, during and after the period of my engagement as a consultant
to the Company, all acts deemed necessary or desirable by the Company to permit
and assist it, at the Company’s expense, in further evidencing and perfecting
the assignments made to the Company under this PIIPA and in obtaining,
maintaining, defending and enforcing patents, patent rights, copyrights,
trademark rights, trade secret rights or any other rights in connection with
Company Intellectual Property and improvements thereto in any and all
jurisdictions. Such acts may include (without limitation) execution of documents
and assistance or cooperation in legal proceedings. I hereby irrevocably
designate and appoint and agree to appoint the Company and its duly authorized
officers and agents, as my agents and attorneys to act for and on my behalf and
instead of me, to execute and file any documents, applications or related
findings and to do all other lawfully permitted acts in the same manner as I
could do to further the purposes set forth above in this Subsection 3, including
(without limitation) the perfection of assignment and the prosecution and
issuance of patents, patent applications, copyright applications and
registrations, trademark applications and registrations or other rights in
connection with Company Intellectual Property and improvements thereto with the
same legal force and effect as if executed by me.


4.Assignment or Waiver of Moral Rights
Any assignment of copyright hereunder (and any ownership of a copyright as a
work made for hire) includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights” in applicable copyright or other legislation (collectively “Moral
Rights”). To the extent such Moral Rights cannot be assigned under applicable
law of a jurisdiction, and to the extent the following is allowed by the laws in
the various jurisdictions where Moral Rights exist, I hereby waive the whole of
my Moral Rights in any work and warrant that any work created by me is original.


5.List of Intellectual Property
I have attached hereto in the Appendix to this Exhibit A of this PIIPA a
complete list of all Intellectual Property or improvements to which I claim
ownership and that I desire to remove from the operation of this PIIPA (except
for the license granted in Section (E)(1) above), and I acknowledge and agree
that such list is complete. If no such list is attached to this PIIPA, I
represent that I have no such Intellectual Property at the time of signing this
PIIPA.

10

--------------------------------------------------------------------------------




F.Company Authorization for Publication
Prior to my submitting or disclosing for possible non-confidential publication
or dissemination outside the Company any material prepared by me that
incorporates information that concerns the Company’s Intellectual Property or
its business or anticipated research, I agree to deliver a copy of such material
to an officer of the Company as specified in the SEA for his or her review and
written consent. I agree to make such deletions and revisions as are reasonably
requested by the Company to protect its Proprietary Information and Intellectual
Property.


G.Former Employer’s, Client’s and Others’ Information
I represent that my performance of all the terms of this PIIPA does not and will
not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired or developed by me in confidence or in trust prior to
my engagement as a consultant to the Company.


I agree that I will not disclose to the Company, or use in the performance of my
duties and responsibilities as a consultant to the Company, any trade secrets or
confidential or proprietary information or material belonging to any previous
employers, clients or other person or entity.


H.Independent Contractor Status
I agree that this PIIPA is not an employment contract and that I will not, at
any time, be an employee of the Company.


I.Reformation and Severability
I agree that if any provision, or portion of a provision, of this PIIPA is
deemed unenforceable by reason of the scope, extent or duration of its coverage,
then such provision shall be deemed amended to the extent necessary to conform
to applicable law so as to be valid and enforceable. Should any provision, or
portion of a provision, of this PIIPA be deemed unenforceable for any other
reason, such unenforceability will not affect any other provision, or portion of
a provision, of this PIIPA and this PIIPA shall be construed as if such
unenforceable provision, or portion of provision, had never been contained
herein.


J.Authorization for Post-Termination Notification of Obligations under PIIPA
I hereby authorize the Company to notify any person or entity with whom I become
employed, or to whom I provide services, following the termination of my
consulting relationship with the Company of my ongoing obligations under this
PIIPA.


K.Entire Agreement
This PIIPA; the Employment Agreement dated July 7, 2008, and subsequently
amended on December 12, 2008, February 23, 2009 and April 24, 2009 and further
clarified on September 29, 2010 (collectively, the “Employment Agreement”); the
Transition Agreement dated January 5, 2012 (the “Transition Agreement”); and the
General Release Agreement dated February 21, 2013 (the “Release Agreement”)
constitute the entire understanding and agreement between me and the Company in
connection with the matters described, and replaces and cancels all previous
agreements and commitments, whether spoken or written, with respect to such
matters. Nothing in this PIIPA supersedes or replaces any of my or the Company’s
obligations under my Employment Agreement, Transition Agreement, or Release
Agreement that survived my termination of employment with the Company on
February 28, 2013, including, but not limited to (i) my (and the Company’s)
agreement to arbitrate disputes, and (ii) my restrictive covenants under Section
10 of the Employment

11

--------------------------------------------------------------------------------




Agreement. Furthermore, any subsequent change(s) to the terms or conditions of
my consulting relationship with the Company, including (without limitation) the
number of hours of consulting services required of me or the hourly rate of
compensation for my consulting services, shall not affect the validity or scope
of this PIIPA which shall remain in full force and effect notwithstanding any
such change(s).


L.Effective Date
This PIIPA shall be effective as of the first day of my engagement by the
Company as a consultant and shall be binding upon me, my heirs, executors,
assigns and administrators and shall inure to the benefit of the Company.


M. Governing Law
Although I may perform consulting services for the Company outside of Arizona or
the United States, I understand and agree that this PIIPA will be interpreted
and enforced in accordance with the laws of the State of Arizona.


I HAVE READ THIS PIIPA CAREFULLY, AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
THAT IT IMPOSES UPON ME WITHOUT RESERVATION.
I SIGN THIS PIIPA FREELY AND VOLUNTARILY, WITHOUT COERCION OR DURESS.
Date:
March 1, 2013
 
/s/ Charles B. Edelstein
 
 
 
 
Charles B. Edelstein
 








12

--------------------------------------------------------------------------------




APPENDIX TO EXHIBIT A
1.
The following is a complete list of all Intellectual Property relevant to the
subject matter of my consulting relationship with the Company that have been
made or discovered or conceived or first reduced to practice by me or jointly
with others prior to my engagement as a consultant by the Company that I desire
to remove from the operation of the Company’s Proprietary Information and
Intellectual Property Agreement (“PIIPA”), except for the license granted in
Section (E)(2) of the PIIPA:



 X 
No Intellectual Property.

    
See below:









    
See _____ (#) additional sheets attached.



2.
I propose to bring to my consulting relationship the following materials and
documents of a former client, employer or other person/entity:



 X 
No materials or documents

    
See below:







    
See ____ (#) additional sheet(s) attached:









Date:
March 1, 2013
 
/s/ Charles B. Edelstein
 
 
 
 
Charles B. Edelstein
 




13